Citation Nr: 1648458	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  10-01 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than February 22, 2007, for the grant of service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Sean A. Kendall, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1970 to January 1971. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in part, granted service connection for a bilateral hearing loss disability and assigned a 100 percent evaluation effective February 22, 2007. 

In March 2012, the Veteran presented testimony in a hearing before the undersigned sitting at the RO.  A copy of the transcript has been associated with the claims folder.

In January 2013, the Board denied the Veteran's claim.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In the January 2013 decision, the Board also denied the claim of entitlement to an effective date earlier than February 22, 2007, for the grant of service connection for tinnitus.  However, the Veteran did not appeal this issue to the Court.  In a September 2014 single-judge memorandum decision, the Court affirmed the Board's January 2013 decision of the bilateral hearing loss denial.  Mitchell v. McDonald, No. 13-1245, 2014 U.S. App. Vet. Claims LEXIS 1521 (Sept. 4, 2014).  The Veteran appealed the Court's decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  In a June 2015 decision, the Federal Circuit vacated the Court's September 2014 decision and remanded the matter for the Court to reconsider the claim in light of 38 C.F.R. § 3.156(b) (2016) and its recent
decision in Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014).  Mitchell v. McDonald, No. 2015-7032 (Fed. Cir. June 23, 2015) (unpublished per curiam order).  In a November 2015 panel decision, the Court vacated the Board's January 2013 decision and remanded the matter to the Board for compliance with the instructions in the Court decision.  Mitchell v. McDonald, No. 13-1245, __ Vet. App. __, 2015 WL 7281692 , at *5 (Vet. App. Nov. 18, 2015).  The case has now been returned to the Board for appellate disposition.
Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the December 2009 Statement of the Case (SOC), the Veteran submitted a statement in July 2016 requesting that his claim be remanded back to the AOJ for review of the additional evidence submitted in support of his appeal.  However, as the Board is granting the claim in full below, the Board finds that a remand for review of the new evidence is not necessary.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for a bilateral hearing loss disability was filed at the RO on August 16, 1973.  This claim was denied in an October 1973 rating decision, in part due to no evidence of a current diagnosis.  The Veteran did not perfect an appeal of this rating decision.

2.  In December 1973, the Veteran submitted a pertinent private audiogram dated in January 1973 that had not been previously considered by the RO.

3.  Because new and material evidence was submitted within one year of the October 1973 rating decision, that decision did not become final by the Veteran's failure to appeal within one year.  

4.  The Veteran filed to reopen his previously denied claim for service connection for a bilateral hearing loss disability on December 30, 1999.  In a June 2000 letter, the RO notified the Veteran that submission of new and material evidence was necessary to reopen the claim of service connection.  The Veteran did not submit any additional evidence or argument, abandoning his December 1999 claim.  However, the October 1973 rating decision still remained open following the June 2000 RO letter. 
5.  The Veteran again filed to reopen his previously denied claim for service connection for a bilateral hearing loss disability on February 25, 2003, and the RO denied the claim in September 2003.  The Veteran did not appeal the decision, and it became final.  However, the CAVC held that the September 2003 rating decision did not list as evidence or otherwise address the January 1973 private audiogram, and thus the October 1973 rating decision remained open following the September 2003 rating decision.

6.  The Veteran once again filed to reopen his previously denied claim for service connection for a bilateral hearing loss disability on February 22, 2007.  Service connection was subsequently granted in a July 2008 rating decision.

7.  The August 16, 1973, service connection claim (the basis for the October 1973 rating decision) remained open and pending until it was eventually granted in the July 2008 rating decision.


CONCLUSION OF LAW

The requirements for an effective date of August 16, 1973, for the award of service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.156(b), 3.159(b), 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an effective date earlier than the currently assigned February 22, 2007, for service connection for a bilateral hearing loss disability.  He contends that the effective date should be August 16, 1973, when he initially filed for service connection for his hearing loss disability.

The effective date for the grant of service connection based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b). 

Effective on March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; such now requires that claims be made on specific claim form prescribed by the Secretary, and available online or at the local Regional Office.  Prior to that change, however, informal claims were accepted.  Specifically, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, would be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form would be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it would be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155; Norris v. West, 12 Vet. App. 413 (1999).

In this case, the basic facts are not in dispute.  In an unappealed October 1973 rating decision, the RO denied service connection for a bilateral hearing loss disability in part because contemporaneous hearing loss disability had not been established.  The RO notified the Veteran of the determination and his appellate rights, but he did not perfect an appeal of the RO's October 1973 rating decision.  Thereafter, in December 1999, the Veteran attempted to reopen his claim for service connection and in a June 2000 letter, the RO informed him of the information necessary to submit a claim to reopen his claim.  No response was received by the Veteran.

In February 2003, the Veteran filed an application to reopen a claim of service connection for a bilateral hearing loss disability.  In a September 2003 rating decision, the RO continued the denial of service connection.  The Veteran did not appeal that decision.  Pursuant to the Veteran's February 2007 request to reopen his claim for service connection for a bilateral hearing loss disability and following a February 2008 VA audiological examination in which the examiner established that bilateral hearing loss disability was directly related to service, the RO found that new and material evidence sufficient to reopen the claim for service connection had been submitted in July 2008.  In the July 2008 rating decision, the RO granted service connection for a bilateral hearing loss disability effective February 22, 2007, the date of receipt of the Veteran's petition to reopen. 

As noted above, the Veteran contends that the effective date should be August 16, 1973, when he initially filed for service connection for his hearing loss disability.  At the March 2012 hearing, the Veteran and his representative argued that the October 1973 rating decision is not final because two months later in December 1973 the Veteran submitted a private audiogram, which had never been considered by the RO.  The Board notes that there is no dispute that the Veteran submitted a private audiogram which was received at the RO in December 1973.  Because new evidence was submitted within one year of the October 1973 rating decision, that decision did not become final by the Veteran's failure to appeal within one year.  See Charles v. Shinseki, 587 F.3d 1318 (Fed. Cir. 2009) citing Muehl v. West, 13 Vet. App. 159, 161-62 (1999) (concluding that where new evidence was received within the appeal period, RO's decision was not a final decision, and the new evidence should have been considered in conjunction with the original claim); see also 38 C.F.R. § 3.156(b).

Under the provisions of 38 C.F.R. § 3.156(b), new and material evidence received after an RO decision, but prior to expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  The Federal Circuit has interpreted this regulation as imposing a duty on VA to specifically adjudicate whether evidence received during the appeal period is new and material.  Beraud, 766 F.3d at 1405.  If the AOJ does not issue a decision adjudicating whether the newly received evidence is new and material, the prior decision does not become final.  Id.; Mitchell v. McDonald, No. 13-1245, __ Vet. App. __, 2015 WL 7281692, at *5 (Vet. App. Nov. 18, 2015) (prior decision did not become final where evidence received during appeal period was not adjudicated in subsequent rating decisions).
Following the submission of the private medical evidence in December 1973, the Veteran sought to reopen this claim for service connection for a bilateral hearing loss disability in December 1999.  In June 2000, the RO sent the Veteran a letter indicating that in order to reopen a previously denied claim that he needed to submit new and material evidence, and outlined the specific evidence necessary to do so.  The Veteran did not respond to that letter with additional argument or by submitting additional evidence.  Due to the Veteran's failure to respond to the June 2000 correspondence from the RO, the Board finds that the Veteran abandoned the December 1999 claim.  In this regard, the Federal Circuit has held, however, that "[a]bandonment of a non-final and non-appealable later claim cannot render final an unadjudicated earlier claim in which the agency failed to act."  See Charles, 587 F.3d at 1323.  The June 2000 RO letter did not address the January 1973 audiogram.  An initial claim remains pending, despite a subsequent final decision, until VA determines that evidence timely submitted after a decision on the initial claim was not new and material under 38 C.F.R. § 3.156(b). Mitchell v. McDonald, No. 13-1245, __ Vet. App. __, 2015 WL 7281692 , at *5 (Vet. App. Nov. 18, 2015); Beraud, 766 F.3d at 1405 (distinguishing Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008)).  Therefore, the October 1973 rating decision was still open following the June 2000 RO letter.

After the RO's June 2000 letter and the Veteran's abandonment of the December 1999 claim, the Veteran filed another petition to reopen his claim for service connection for a bilateral hearing loss disability in February 2003.  In September 2003, the RO considered the merits, and declined to reopen the claim.  However, the September 2003 rating decision did not address or list the previously submitted January 1973 private audiogram in the Evidence section of the rating decision.  Thus, the CAVC held that the October 1973 rating decision remained open following the September 2003 rating decision as the January 1973 audiogram submitted in December 1973 had not yet been addressed by the AOJ.  Id.

The Veteran once again filed to reopen his previously denied claim for service connection for a bilateral hearing loss disability on February 22, 2007.  Service connection was subsequently granted in a July 2008 rating decision.  

In the instant case, the AOJ received the January 1973 private audiogram during the appeal period after the October 1973 rating decision.  There was no adjudication of whether this evidence was new and material and it was not acknowledged in subsequent rating decisions.  As such, the October 1973 rating decision did not become final with regard to the issue of entitlement to service connection for bilateral hearing loss.  In the November 2015 panel decision, the Court determined that the August 1973 (mistyped as August 1972) original claim for service connection for bilateral hearing loss remained open and pending.  Mitchell v. McDonald, No. 13-1245, __ Vet. App. __, 2015 WL 7281692 , at *5 (Vet. App. Nov. 18, 2015).  The August 16, 1973, service connection claim was the basis for the October 1973 rating decision and remained open and pending until it was eventually granted in the July 2008 rating decision that awarded service connection for bilateral hearing loss.  Thus, the Board finds that entitlement to an effective date of August 16, 1973, for the award of service connection for a bilateral hearing loss disability is granted.  


ORDER

Entitlement to an effective date of August 16, 1973, for the award of service connection for a bilateral hearing loss disability is granted.  



____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


